DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 including claims 1-15 in the reply filed on 06/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups 2 and 3, there being no allowable generic or linking claim. 
Thus, claims 1-20 are currently pending, with claims 16-20 being withdrawn from consideration, and claims 1-15 are presently being examined 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “comprising” (line 1) should be replaced with “including” to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 11 is objected to because of the following informalities: “wherein the membrane impermeable” should read -wherein the membrane is impermeable-
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siedle (EP 2394677).
Regarding claim 1, Siedle discloses a medical system (abstract), comprising: 
a compressible device 12 (fig. 1, absorbent body 12 in compressed form, see abstract, “keeping the absorbent body (12) in a compressed form”); and 
a covering 16 over the compressible device, wherein the covering includes a delivery configuration and a deployed configuration (fig. 1, wrapping 16 in delivery configuration, and ripped in deployed configuration, paragraph 0083, “the wrapping 16 is increasingly, decomposed and weakened… the rest of the wrapping 16 may finally yield, in particular may rip open, thereby facilitating the unfolding or expansion of the absorbent body 12”),
wherein, in the delivery configuration, the covering at least partially covers the compressible device to maintain the compressible device in a compressed state (paragraph 0084, “Further, the medical product 10 comprises also a wrapping 16 which completely surrounds the absorbent body 12”), and 
wherein, in the deployed configuration, the covering is releasable from the device to transition the compressible device from the compressed state to an expanded state (paragraph 0083, “the wrapping 16 is increasing decomposed and weakened… the rest of the wrapping 16 may finally yield, in particular may rip open, thereby facilitating the unfolding or expansion of the absorbent body 12”)
Regarding claim 2, Siedle discloses the medical system further comprising a suction tube 14 (fig. 1, drainage tube 14), wherein the suction tube is connected to a proximal portion of the compressible device (fig. 1, drainage tube 14 connected to proximal end of absorbent member 12), and the suction tube is configured to apply a suction to the compressible device (paragraph 0070, “The drainage tube is preferably connected to the absorbent body with its proximal end, whereas the distal end of the drainage tube is free and may for example be connected to a suction or vacuum source, in particular a suction or vacuum pump”)
Regarding claim 3, Siedle discloses wherein the compressible device is porous and absorbent (paragraph 0081, “Advantageously, the absorbent body 12 has an open-porous structure”).
Regarding claim 4, Siedle discloses wherein the covering is a capsule (fig. 1, wrapping 16 constitutes as a “capsule”, the expression “wrapping” may be understood as a synonym for “envelope or encasing” body 12, as clearly shown in fig. 1)
Regarding claim 5, Siedle discloses wherein the capsule 16 is removable via exposure to a fluid (paragraph 0019, “the internal layer, more preferably only the internal layer, of the wrapping is water-soluble.”, paragraph 0085, “With proceeding dissolution of the internal layer 17, the wrapping 16 is increasingly decomposed and weakened. Due to that, the rest of the wrapping 16, in particular the external layer 19, may finally yield, in particular may rip open, thereby facilitating the unfolding or expansion of the absorbent body 12”; and see [0080], “wrapping 16 comprises a water soluble layer 15”).
Regarding claim 10, Siedle discloses wherein the covering is a membrane (fig. 1, wrapping 16 is considered a membrane under the broadest reasonable interpretation)
Regarding claim 13, Siedle discloses wherein the membrane is removable via exposure to a fluid (paragraph 0019, the internal layer, more preferably only the internal layer, of the wrapping is water-soluble.”, paragraph 0085, “With proceeding dissolution of the internal layer 17, the wrapping 16 is increasingly decomposed and weakened. Due to that, the rest of the wrapping 16, in particular the external layer 19, may finally yield, in particular may rip open, thereby facilitating the unfolding or expansion of the absorbent body 12”; and see [0080], “wrapping 16 comprises a water soluble layer 15”).)
Regarding claim 14, Siedle discloses wherein the membrane 16 is configured to be removable when the compressible device 12 pushes against a breaking point of the membrane (paragraph 0010, “Finally, when the pressure of the absorbent body acting on the wrapping is higher than the counter pressure of the wrapping, the wrapping will yield, in particular the remaining wrapping rips open, whereby the absorbent body may completely unfold or expand” )
Regarding claim 15, Siedle discloses wherein the covering 16 completely covers the compressible 17Attorney Docket No. 06530-1090-01000device 12 Client Ref. No. 20-0022US01(paragraph 0084 , “Further, the medical product 10 comprises also a wrapping 16 which completely surrounds the absorbent body 12, except from the area where the drainage tube 14 emerges out of or protrudes from the absorbent body 12”)
Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdick (US 20150306287)
Regarding claim 1, Burdick discloses a medical system comprising:
a compressible device 101 (fig. 1, sponge 101, see abstract, “compressible sponge”); and 
a covering 111 over the compressible device (fig. 5, netting over sponge, see paragraph 0042), wherein the covering includes a delivery configuration (paragraph 0042, “If the net 111, for example, is pulled within a catheter 108, then the sponge 101 will compress within the catheter 108”) and a deployed configuration (paragraph 0042, “net 111 that can be pulled like a draw string to capture the sponge 101 for delivery and released within the lumen”)  
wherein, in the delivery configuration, the covering 111 at least partially covers the compressible device to maintain the compressible device in a compressed state (fig. 5, netting at least partially covers sponge 101, see paragraph 0042), and
wherein, in the deployed configuration, the covering is releasable from the device to transition the compressible device from the compressed state to an expanded state (paragraph 0042, the netting is pulled to capture the sponge and is released within the lumen to let the sponge assume the uncompressed state”)and 
Regarding claim 6, Burdick discloses wherein the covering is a netting (fig. 5, “net 111”, see paragraph 0042)
Regarding claim 9, Burdick discloses wherein the netting 111 is configured to be tightened to further compress the compressible device (paragraph 0042, “net 111 that can be pulled like a draw string to capture the sponge 101 for delivery”)
Claims 1, 10-11, and 14 are rejected under 35 U.S.C. 102a(1) as being anticipated by Odermatt (EP 2370036)
Regarding claim 1, Odermatt discloses a medical system comprising:
a compressible device 12 (fig. 1, sponge body 12 in compressed form, paragraph 0039, “sponge body 12 and is held in a compressed form by means of a wrapping 14”) and 
a covering 14 over the compressible device, wherein the covering includes a delivery configuration and a deployed configuration (fig. 1, wrapping or film 14 over sponge body 12),
wherein, in the delivery configuration, the covering at least partially covers the compressible device to maintain the compressible device in a compressed state (fig. 1, wrapping 14 at least partially covers sponge body 12 in compressed state, paragraph 0039, “sponge body 12 and is held in a compressed form by means of a wrapping 14”) and 
wherein, in the deployed configuration, the covering 14 is releasable from the device to transition the compressible device from the compressed state to an expanded state (paragraph 0039, “After the film 14 is removed, the sponge body 12 can unfold or expand again to its original size and shape”)
Regarding claim 10, Odermatt discloses wherein the cover 14 is a membrane (fig. 1, wrapping 14 formed as a film and is interpreted as a membrane)
Regarding claim 11, Odermatt discloses wherein the membrane is impermeable (paragraph 0016, “The film itself is preferably formed from a liquid-impermeable material”)
Regarding claim 14, Odermatt discloses wherein the membrane is configured to be removable when the compressible device 12 pushes against a breaking point 16 of the membrane 14 (fig. 1, perforations 16 broken by tensile stress of sponge body 12, paragraph 0015, “the film which holds the absorbent sponge body together in a compressed form comprises a perforation line along which the film can be opened, in particular by tearing, under tensile stress and can therefore be removed from the relevant body cavity”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Siedle
Regarding claim 8, Burdick is silent to wherein the netting is configured to be removable when the compressible device pushes against a breaking point of the netting.
However, Siedle teaches a medical product for removing liquids from a body cavity (abstract) wherein the covering 16 is removable when the compressible device 12 pushes against a breaking point of the covering 16 (paragraph 0010, “Finally, when the pressure of the absorbent body acting on the wrapping is higher than the counter pressure of the wrapping, the wrapping will yield, in particular the remaining wrapping rips open, whereby the absorbent body may completely unfold or expand”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed  in Burdick such that the netting is configured to be removable when the compressible device pushes against a breaking point of the netting, as taught and suggested by Siedle, for the purpose of providing a suitable means of allowing the sponge to completely unfold or expand (see Siedle, paragraph 0010, “Finally, when the pressure of the absorbent body acting on the wrapping is higher than the counter pressure of the wrapping, the wrapping will yield, in particular the remaining wrapping rips open, whereby the absorbent body may completely unfold or expand), thereby allowing a greater surface area for the sponge to absorb material.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Siedle
Regarding claim 12, Siedle is silent to wherein the membrane is configured to compress the compressible device via a vacuum seal.
However, Siedle teaches that the vacuum pump applying a suction force via tube 14, which is connected to the membrane 16 (fig. 1, drainage tube 14 connected to membrane 16 via absorbent body 12 and applies a vacuum, “The drainage tube is preferably connected to the absorbent body with its proximal end, wherein the distal of the drainage tube is free and may for example be connected to a suction or vacuum source, in particular a suction or vacuum pump”), such that the membrane would be configured to compress the compressible device 12 which enclosed by membrane 16, thus suggests a vacuum seal within the membrane 16 provided by the vacuum pump.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Siedle such that the membrane is configured to compress the compressible device via a vacuum seal for the purpose of providing an airtight seal that can further compress the sponge to allow said sponge to enter narrower spaces
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Burdick fails to teach wherein the medical system further comprises a thread or wire coupled to the netting, wherein the thread or wire is configured to remove the netting via a force applied to the thread or wire. While Burdick suggests that the netting “can be pulled like a draw string to capture the sponge 101 for delivery”, this does not fairly suggest that a thread or wire is configured to remove the netting via a force applied to the thread or wire. Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burdick to include said thread or wire without impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shippert (US 6123697) discloses a pressure applying fluid transfer device and method using a sponge and a syringe
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785